Citation Nr: 0315577	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  The propriety of the reduction of the 20 percent rating 
assigned for the service-connected gunshot wound residuals of 
the right knee.  

2.  The propriety of the reduction of the 20 percent rating 
assigned for the service-connected gunshot wound residuals of 
the left knee.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 RO decision, which implemented 
its July 2000 proposal to reduce, from 20 percent to 10 
percent, the ratings assigned for the veteran's service-
connected gunshot wound residuals of the right and left 
knees, to be effective on February 1, 2001.  

In February 2002, the veteran appeared at the RO and 
testified at a videoconference hearing, which was conducted 
by the undersigned Member of the Board sitting in Washington, 
D.C.



REMAND

In a July 2002 letter, the Board informed the veteran that it 
was undertaking additional development on the issues of the 
propriety of the reduction of the 20 percent ratings assigned 
for the service-connected gunshot wound residuals of the 
right and left knees.  Such development was undertaken 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

In its July 2002 letter, the Board informed the veteran that 
it had requested the Durham VA Medical Center (VAMC) to 
schedule him for an examination.  

In January 2003, the veteran responded to the Board's letter 
with a statement indicating that he had not, as yet, been 
scheduled for an examination.  He was thereafter scheduled 
for an examination in May 2003, for which he appeared.  

It is noted, however, that the Court in D.A.V. et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003), invalidated 38 C.F.R. 
§19.9(a)(2) and (a)(2)(ii), which are provisions promulgated 
by the VA authorizing the Board to, among other things, 
correct a procedural defect or undertake additional 
development in a case, without having to remand the case to 
the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant claim, the RO shall initially 
consider the evidence obtained by the Board when it undertook 
additional development of this matter.  

In that regard, the Board calls the RO's attention to the 
fact that not all of the additional development undertaken by 
the Board was accomplished.  

Specifically, the May 2003 VA examiner did not specify the 
nerve involved in the knee disability (i.e., common peroneal, 
superficial peroneal, or deep peroneal), characterize the 
severity of the nerve impairment (i.e., as mild, moderate, or 
severe), or furnish an opinion as to the extent that any knee 
pain limited the veteran's functional ability, as requested.  
This omission should be corrected.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above-described Federal Circuit decision, a 
remand to the RO is required.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claims (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claims.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond, in accordance with statutory law.  

A review of the record indicates that, despite a June 2001 
letter to the veteran in which the RO referred to the VCAA, 
the RO has not provided the veteran with sufficient 
notification of the redefined obligations of the VA as 
contained in the VCAA.  

The June 2001 letter, for example, did not furnish the 
veteran notice of what evidence was needed from him to 
substantiate his claims and what the VA has done and will do 
to assist him in substantiating his claims.  This due process 
deficiency should be addressed on remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his 
claims.  The veteran must be afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond to any 
notices.  

2.  The RO should refer the claims folder 
to the VA examiner who evaluated the 
veteran in May 2003.  The RO should 
request that the examiner specifically 
identify whether the peroneal nerve, which 
was noted as the nerve involved in the 
veteran's knee disability, is the common 
peroneal, superficial peroneal, or deep 
peroneal nerve.  To the extent possible, 
the examiner should characterize any nerve 
impairment as mild, moderate, or severe.  
The examiner also should identify any 
objective evidence of pain associated with 
the service-connected disabilities of the 
right and left knees, and provide an 
opinion as to the extent that any such 
pain limits the veteran's functional 
ability.  If the examiner deems that 
another examination is necessary in order 
to provide the foregoing information, then 
the veteran should be afforded a 
neurologic examination.  

If the previous examiner is unavailable, 
the veteran should be afforded a VA 
neurologic examination to show the 
severity of all disability from service-
connected gunshot wound residuals of the 
right and left knees.  Send the claims 
folder to the examiner for review.  All 
indicated tests must be conducted.  The 
examiner should describe any neurological 
disability that is attributable to the 
gunshot wounds of the right and left knees 
(as opposed to degenerative disc disease 
of the lumbosacral spine), and 
specifically identify the nerve(s), if 
any, involved in the knee disability.  If 
the affected nerve is the peroneal, the 
examiner should specify whether such is 
the common peroneal, superficial peroneal, 
or deep peroneal nerve.  To the extent 
possible, the examiner should characterize 
any nerve impairment as mild, moderate, or 
severe.  The examiner also should identify 
any objective evidence of pain associated 
with the service-connected disabilities of 
the right and left knees, and provide an 
opinion as to the extent that any such 
pain limits the veteran's functional 
ability.  

3.  Thereafter, the RO should readjudicate 
the issues of the propriety of the 
reduction of the 20 percent ratings 
assigned for the service-connected gunshot 
wound residuals of the right and left 
knees.  If the decision remains adverse to 
the veteran, the RO should provide him and 
his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




